Exhibit 10.2
PENTAIR, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective January 1, 2009





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
Section 1. Name of Plan
    1  
 
       
Section 2. General Definitions
    1  
 
       
Section 3. Participation, Vesting and Benefit Service, and Rules Governing the
Crediting of Service, Disability and the Determination of Compensation and Final
Average Compensation
    5  
(a) Participation
    5  
(b) Vesting
    6  
(c) Benefit Service
    6  
(d) Service Credits
    7  
(e) Disability
    8  
(f) Compensation
    9  
 
       
Section 4. Payments in the Event of Death Before the Benefit Commencement Date
    9  
(a) General
    9  
(b) Vested Participant
    10  
(c) Amount and Timing of Benefit Payment
    10  
(d) Beneficiary
    10  
 
       
Section 5. Payment of Retirement Benefits
    10  
(a) General
    10  
(b) Lump Sum
    10  
(c) Re-Employment after Commencement of Benefits
    11  
(d) Death Before End of 180 Month Period
    11  
(e) Beneficiary
    11  
(f) Non-Alienation
    12  
(g) Miscellaneous
    12  
 
       
Section 6. Confidentiality, Covenants Not to Compete, and Non-Solicitation
    13  
(a) General
    13  
(b) Forfeiture and Other Remedies
    14  
 
       
Section 7. Funding and Payment of Benefits
    14  
(a) General
    14  
(b) Employer Company
    14  
(c) Company Assumption of Liability
    15  
(d) Participation by Other Group Members
    15  
 
       
Section 8. Default
    15  
 
       
Section 9. Administration of the Plan
    16  
(a) General
    16  
(b) Committee
    16  
(c) Discretion
    16  

i



--------------------------------------------------------------------------------



 



         
(d) Indemnity
    16  
(e) Code Section 409A
    17  
(f) Use of Professional Services
    17  
(g) Communications
    17  
 
       
Section 10. Effect of KEESA
    17  
 
       
Section 11. Amendment or Termination
    18  
(a) General
    18  
(b) Limitation on Power to Amend or Terminate
    18  
(c) Change in Control
    18  
(d) Continuation of Plan Provisions
    18  
 
       
Section 12. Claims
    19  
(a) Filing Claims
    19  
(b) Decision on Claim
    19  
(c) Appeal of Denied Claim
    19  
(d) Decision by Appeals Committee
    19  
 
       
Section 13. Miscellaneous
    19  
(a) Employer’s Rights
    19  
(b) Interpretation
    20  
(c) Withholding of Taxes
    20  
(d) Offset for Amounts Due
    20  
(e) Computational Errors
    20  
(f) Requirement of Proof
    20  
(g) Tax Consequences
    20  
(h) Communications
    20  
(i) Not Compensation Under Other Benefit Plans
    21  
(j) Choice of Law
    21  
(k) Savings Clause
    21  
(l) Change in Control
    21  
 
       
Section 14. Transition Rules
    21  
(a) General
    21  
(b) 2004 Vested Participants Benefits
    21  
(c) Excess
    21  
 
       
APPENDIX A
    23  
 
       
SCHEDULE 1
    25  
 
       
SCHEDULE 2
    26  
 
       
TABLE 1
    27  

ii



--------------------------------------------------------------------------------



 



PENTAIR, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
     Section 1. Name of Plan. This plan shall be known as the Pentair, Inc.
Supplemental Executive Retirement Plan.
     Section 2. General Definitions. Unless the context requires otherwise, when
used herein the terms listed below, when capitalized or applied to such
capitalized terms, shall have the following meanings:
     (1) “Adjustment Factor” is the factor used in adjusting the Pension Amount
to reflect the period of time between the date a vested Participant Separates
from Service and his or her Benefit Commencement Date. With respect to such a
Participant who survives to his or her Benefit Commencement Date and who so
separates:

  (a)   on or after attaining age fifty-five (55), the Adjustment Factor is
1.03441 (i.e., the Pension Amount is adjusted to reflect the period beginning on
the first day of the month next following the month in which the Participant
Separates from Service to the Benefit Commencement Date); or     (b)   before
attaining age fifty-five (55), the Adjustment Factor is the appropriate factor
set forth in Table 1 to reflect the period beginning on the first day of the
month next following the month in which the Participant Separates from Service
and ending on the Benefit Commencement Date.

     (2) “Administrator” is the Company.
     (3) “Beneficiary” is a person entitled to receive any benefits payable
under the Plan after a former Participant’s death.
     (4) “Benefit Commencement Date” is generally the first day of the first
month as of which a Participant’s Retirement Benefit is payable. For a vested
Participant who Separates from Service on or after attaining age fifty-five
(55), the Benefit Commencement Date is the first day of the month next following
the six-month anniversary of the date the Participant Separates from Service.
For a vested Participant who Separates from Service before attaining age
fifty-five (55), the Benefit Commencement Date is the later of the date
described in the immediately preceding sentence and the first day of the month
next following the month which includes his or her fifty-fifth (55th) birthday.
For a Participant who becomes disabled, the Participant’s Benefit Commencement
Date shall be the first day of the month next following the month in which the
Participant’s sixty-fifth (65th) birthday occurs, as provided in Section 3(e).
     (5) “Benefit Service” is the number of Years of Service, beginning with the
calendar year which includes the individual’s Benefit Service Date, during which
an individual completes 1,000 Hours of Service as an Eligible Employee.
     (6) “Benefit Service Date” is the date from and after which an individual
may earn Benefit Service. An individual’s Benefit Service Date shall be listed
on Schedule 1.

1



--------------------------------------------------------------------------------



 



     (7) “Board” is the Board of Directors of the Company.
     (8) “Change in Control” is a change in control of the Company as defined in
the KEESA.
     (9) “Code” is the Internal Revenue Code of 1986, as amended. Any reference
to a specific provision of the Code shall be deemed to refer to any successor
provision thereto and the regulations promulgated thereunder.
     (10) “Committee” is the Compensation Committee of the Board.
     (11) “Company” is Pentair, Inc., a Minnesota corporation, or any successor
thereto.
     (12) “Compensation” is any item or class of remuneration or part thereof
listed or described in the left-hand column of Schedule 2 and not any such items
listed or described in the right-hand column of Schedule 2. In the event a
remuneration item is not listed or described in Schedule 2, the Administrator
shall determine whether such item is included or excluded from Compensation by
taking into account the nature of the item and its similarity to an item which
is so listed.
     (13) “Conversion Factor” is the factor used to convert the Pension Amount
into the Monthly Installment and shall be 113.4.
     (14) “Covered Termination” is a covered termination, as defined in the
KEESA, which entitles the Participant to a termination payment pursuant to
Sections 8 and 9(a) of the KEESA.
     (15) “Disabled” or “Disability” is a physical or mental condition,
resulting from physical or mental sickness or injury, which prevents the
individual from engaging in any substantial gainful activity, and which
condition can be expected to last for a continuous period of not less than
twelve (12) months.
     (16) “Effective Date” is, with respect to this amended and restated Plan
document, January 1, 2009.
     (17) “Eligible Employee” is an individual who, on or after the Effective
Date, is (i) a full time employee of a Group member, (ii) a citizen or lawful
permanent resident of the United States, and (iii) either (x) an officer
appointed by the Board or (y) the President of a substantial, operating Group
member other than the Company or comparable position (e.g., head of a major
operating division of a Group member) who has been nominated by the Company’s
Chief Executive Officer for participation in the Plan and such participation has
been approved by the Committee; provided, however, the Committee may waive
prospectively the requirement that an individual be a U.S. citizen or lawful
permanent resident and, with respect to such an individual and to the extent
otherwise consistent with Plan terms, may modify other aspects of the Plan if,
in the Committee’s sole discretion, such waiver or modification, or both, is
appropriate under the circumstances and given tax and other governmental
regulatory provisions applicable to such individual and his or her Employer
Company.

2



--------------------------------------------------------------------------------



 



     (18) “Employer Company” is the Group member which employs a Participant as
of the date the Participant has a Separation from Service or otherwise
terminates all Group employment due to death or Disability.
     (19) “ERISA” is the Employee Retirement Income Security Act of 1974, as
amended. Any reference to a specific provision of ERISA shall be deemed to
include any successor provision thereto and the regulations promulgated
thereunder.
     (20) “Final Average Compensation” is the average Compensation determined by
averaging Compensation in those five (5) consecutive calendar years out of the
last ten (10) consecutive calendar years, ending with the calendar year which
ends coincident with or immediately preceding the date the Participant has a
Separation from Service or otherwise ceases to be an Eligible Employee,
whichever occurs first, for which the average Compensation is the highest.
          Notwithstanding the immediately preceding paragraph, Final Average
Compensation shall not be less than the average Compensation for the sixty
(60) months immediately preceding the date the Participant has a Separation from
Service or otherwise ceases to be an Eligible Employee, whichever occurs first,
determined as the sum of Compensation in the final calendar year of such
employment plus Compensation in each of the four (4) calendar years preceding
the final calendar year of such employment plus a percentage of the Compensation
for the entire fifth calendar year preceding the final calendar year of such
employment; such percentage shall be determined as twelve minus the number of
full calendar months for which Compensation was payable in the final calendar
year of such employment divided by the number of months for which Compensation
was paid in the fifth calendar year preceding the final calendar year of such
employment.
          If the Participant’s relevant Compensation history is for less than
the stated period of time (e.g., less than five (5) years; less than ten
(10) years), then such actual period shall be substituted in determining Final
Average Compensation (e.g., if the individual has six (6) years of Compensation
history, the high five (5) consecutive years within such six (6) years shall be
used in determining the average; if the individual has three (3) years of
Compensation history, all such Compensation shall be used in determining the
average).
     (21) “Group” is the Company and, except as prescribed by the Administrator,
each other corporation or unincorporated business which is a member of a
controlled group of corporations or a group of trades or businesses under common
control (within the meaning of Code section 414(b) or (c)) which includes the
Company, but with respect to other business entities during only the periods of
such common control with the Company.
     (22) “Hour of Service” is each hour which an individual is paid or entitled
to payment from a Group member for (i) the performance of duties as its employee
and (ii) reasons related to such employment but other than for the performance
of duties, such as vacation, illness, jury duty, military duty or leave of
absence other than (x) payments made or due under a plan maintained solely to
comply with worker’s compensation, unemployment compensation, or disability
insurance laws, or (y) payments made solely for reimbursement of medical or
medically related expenses; provided, however, no more than 501 Hours of Service
shall be

3



--------------------------------------------------------------------------------



 



credited under clause (ii) immediately preceding for any single continuous
period during which no duties as such an employee are performed. An individual
shall not receive duplicate Hour of Service credits for the same period of
service or absence.
          Regardless of the actual number of Hours of Service completed during a
year, in determining whether 1,000 Hours of Service have been completed during a
calendar year an individual shall be credited with forty-five (45) Hours of
Service for each calendar week the individual is otherwise credited with an Hour
of Service pursuant to the immediately preceding paragraph.
     (23) “KEESA” is the Key Executive Employment and Severance Agreement, if
any, in effect between the Company and the Participant.
     (24) “Monthly Installment” is a monthly payment, commencing as of the
Participant’s Benefit Commencement Date, payable for one hundred eighty
(180) consecutive months, and shall be determined by dividing the Participant’s
Pension Amount by the Conversion Factor, with such monthly payment rounded to
the nearest whole dollar amount.
     (25) “Participant” is an Eligible Employee who has become covered by the
Plan. Once an individual has become so covered, he or she shall remain a
Participant, except as provided in Section 3, until the first to occur of his or
her death, Disability, or Separation from Service; provided, however, if the
individual has a non-forfeitable right to a Retirement Benefit as of the date he
or she incurs such an event (determined without regard to the forfeiture
provision of Section 6(b) unless such section has been actually enforced as to
such individual), then absent death the individual shall remain a Participant
until the individual has received his or her entire Retirement Benefit or the
Retirement Benefit has been forfeited as provided for in Section 6(b).
     (26) “Participation Date” is the later of (i) January 1, 1999 and (ii) the
earlier of (x) the date an individual becomes an Eligible Employee described in
Section 2(17)(iii)(x) and (y) for an individual described in
Section 2(17)(iii)(y), the date such individual’s nomination is approved by the
Committee or such earlier date as may be provided in approving such nomination.
An individual’s Participation Date shall be listed on Schedule 1.
     (27) “Pension Amount” is an amount equal to the Participant’s Final Average
Compensation multiplied by fifteen percent (15%) multiplied by the Participant’s
Benefit Service, with such amount then multiplied by the Adjustment Factor if
the Participant Separates from Service and survives to his or her Benefit
Commencement Date.
     (28) “Plan” is the retirement plan herein described. When this term is
modified by or with reference to a certain date (e.g., Plan as in effect before
year XXXX), it shall refer to the Plan as described in the Plan document in
effect for the period referenced.
     (29) “Retirement Benefit” is the monthly retirement benefit payable under
the Plan as the Monthly Installment.

4



--------------------------------------------------------------------------------



 



     (30) “Spouse” is an individual, of a sex opposite to that of a Participant,
whose marriage to a Participant is recognized under the laws of the United
States (or one of the United States) or any other generally recognized
jurisdiction.
     (31) “Separates from Service” or “Separation from Service” is the
termination of employment as an employee, from all business entities that
comprise the Group, for reasons other than death or Disability. A Participant
will be deemed to have incurred a Separation from Service when the level of bona
fide services performed by the Participant for the Group permanently decreases
to a level equal to twenty percent (20%) or less of the average level of
services performed by the Participant for the Group during the immediately
preceding thirty-six (36) month period (or such lesser period of service).
Notwithstanding the foregoing, a Participant on a bona fide leave of absence
from the Group shall be considered to have incurred a Separation from Service no
later than the six (6) month anniversary of the absence (or twenty-nine
(29) months in the event of an absence due to a medically determinable physical
or mental impairment which can be expected to result in death or can be expected
to last for a continuous period of not less than six (6) months, where such
impairment causes the Participant to be unable to perform the duties of his or
her position or a substantially similar position) or the end of such longer
period during which the individual has the right by law or agreement to return
to employment upon the expiration of the leave. Notwithstanding the foregoing,
if following the Participant’s termination of employment from the Group the
Participant becomes a non-employee director or becomes or remains a consultant
to the Group, then the date of the Participant’s Separation from Service may be
delayed until the Participant ceases to provide services in such capacity to the
extent required by Code section 409A.
     (32) “Year of Service” is a calendar year in which an individual completes
1,000 Hours of Service.
     Section 3. Participation, Vesting and Benefit Service, and Rules Governing
the Crediting of Service, Disability and the Determination of Compensation and
Final Average Compensation.
     (a) Participation.
          (1) General. The primary purpose of the Plan is to provide
supplemental retirement benefits to Eligible Employees. It is intended that such
employees constitute a select group of management or highly paid employees,
within the meaning of ERISA section 201(2), of the Group. Except as provided in
Section 3(d)(6), in the event an individual who is not within such a select
group becomes covered by the Plan, then notwithstanding any Plan provision to
the contrary such individual’s participation in the Plan shall immediately
cease.
          Because the Plan is described in ERISA section 201(2), and other ERISA
provisions corresponding thereto, certain provisions of ERISA do not apply to it
and the benefits earned thereunder, including the provisions of Parts 2, 3, and
4 of Title I of ERISA relating to participation and vesting, funding, and
fiduciary responsibilities, respectively. In addition, the Plan is not a
tax-qualified plan under the Code, and thus the Plan and benefits paid hereunder
are not subject to certain rules which apply to benefits payable under such
qualified plans including the annual compensation and benefit limits under Code
sections 401(a)(17) and 415, respectively, and the manner in which a
Participant’s or Beneficiary’s Plan benefits are subject to income tax.

5



--------------------------------------------------------------------------------



 



          (2) Acceptance. Unless an Eligible Employee declines to become covered
by the Plan by delivering a written notice to that effect to the Administrator
within thirty (30) days (or such earlier date as the Administrator may
prescribe) of what would be otherwise his or her Participation Date, he or she
shall have accepted all the terms and conditions of the Plan, including the
provisions of Section 6, and without regard to whether he or she becomes
entitled to receive a benefit under the Plan. If such a declination is made, the
individual shall not be covered by the Plan and no benefits shall be payable
hereunder to or with respect to such individual; provided, however, the
declination shall not be compensated for or replaced with any other current or
future item of compensation and shall not constitute a waiver, release, or
modification of any restrictions or covenants relating to such individual’s
employment or termination of employment arising under agreements apart from the
Plan or under applicable law. Once Plan participation is accepted or declined,
such action shall be effective as to the individual concerned regardless of any
later break in service and return to covered employment.
          (3) Effective Date Participants. The names of the Eligible Employees
covered by the Plan as of the Effective Date and their Participation and Benefit
Service Dates are listed on Schedule 1. From time to time Schedule 1 shall be
amended to list the names of additional Eligible Employees who have become
covered by the Plan and their Participation and Benefit Service Dates.
     (b) Vesting.
          (1) General. Except as otherwise expressly provided herein, all
benefits otherwise payable under the Plan to or with respect to a Participant
shall be forfeited if the Participant has a Separation from Service before
completing five (5) Years of Service.
          (2) Death or Disability. A Participant who dies or becomes Disabled
while employed by a Group member shall be fully vested in his or her Retirement
Benefit.
          (3) Automatic Acceleration of Vesting. If a Participant has a Covered
Termination under his or her KEESA, then immediately before such termination the
Participant shall be considered fully vested in his or her Retirement Benefit.
          (4) Other Forfeiture. Notwithstanding the foregoing provisions of this
Section 3(b), except as otherwise provided under the Plan, all benefits
otherwise payable under the Plan to or with respect to a Participant or former
Participant shall be subject to forfeiture to the extent provided in
Section 6(b).
     (c) Benefit Service. (1) Benefit Service Date. For an individual who
becomes an Eligible Employee on or after the Effective Date, the Benefit Service
Date shall be the same date as his or her Participation Date.

6



--------------------------------------------------------------------------------



 



          (2) Benefit Service Date of Effective Date Participants. The Benefit
Service Date of an individual who is an active Participant immediately before
and as of the Effective Date shall be the date listed on Schedule 1 for such
individual and such date may precede the individual’s Participation Date.
          (3) Benefit Service. An individual who ceases to be a Participant by
reason of death while an Eligible Employee shall be considered to have completed
a Year of Service in the year of death for purposes of determining the Benefit
Service earned by such individual, regardless of the actual Hours of Service
credited for such year.
          (4) Benefit Service Upon a Covered Termination. If a Participant
incurs a Covered Termination, then immediately before such termination the
Participant shall be credited with additional Years of Service for determining
Benefit Service equal to the lesser of (i) three (3) and (ii) the greater of
(x) seven (7) minus the Benefit Service credited to such Participant under the
Plan, determined without regard to this Section 3(c)(4), as of the first day of
the Plan Year beginning immediately after such termination and (y) zero (0). The
Benefit Service provided for by this Section 3(c)(4) shall be in addition to a
Participant’s Benefit Service under the Plan determined without regard to this
Section 3(c)(4).
     (d) Service Credits.
          (1) General. Subject to other Plan provisions, a Participant’s Years
of Service shall be based upon the completion of 1,000 Hours of Service during a
calendar year.
          (2) No Vesting Service Before Participation Date. No Year of Service
completed before the calendar year which includes an individual’s Participation
Date shall be considered for purposes of applying Section 3(b)(1).
          (3) Non-Duplication of Service Credit. In no event shall a Participant
be credited for more than one (1) Year of Service with respect to any one
(1) calendar year. In the event service credit for a period must be provided
under the Plan by reason of applicable law (e.g., USERRA) and such credit
duplicates service credit otherwise provided under the Plan, then the service
crediting provision which is most beneficial to the Participant under the
circumstances shall be applied but without duplication of service credit for the
same period.
          (4) Leaves of Absence. In the sole discretion of the Committee, a
Participant may be granted service credit for a period of absence from active
employment due to illness, personal circumstances, or such other events as the
Committee may authorize under the circumstances and in such amount, manner or
type of service credit as the Committee deems appropriate under the
circumstances, but in no event shall such service credit duplicate any such
credit otherwise provided under the Plan for the same period or extend beyond
the date the Participant Separates from Service.
          (5) Break in Service. Except as determined in the discretion of the
Committee, if a Participant Separates from Service before he or she has a
nonforfeitable right to a Retirement Benefit by reason of Section 3(b)(1) and
thereafter returns to employment as an Eligible Employee, all service credits
earned prior to such termination shall be ignored and the individual’s service
credits shall be determined as if he or she had not been previously employed by
any Group member.

7



--------------------------------------------------------------------------------



 



          (6) Transfer. If an individual becomes a Participant and subsequently,
and without a Separation from Service, is employed with a Group member as other
than an Eligible Employee, then upon the occurrence of such event the individual
shall cease all active participation under the Plan (e.g., he or she will no
longer accrue benefits under the Plan). Such an individual shall continue to be
covered by the Plan with respect to determining his or her vesting rights and
for purposes of applying Plan provisions related to the payment of
nonforfeitable benefits.
     (e) Disability.
          (1) General. This Section describes a special service credit and other
rules which apply to a Participant who becomes Disabled before age sixty-five
(65) and while he or she is an Eligible Employee (i.e., a “Disabled
Participant”). In no event shall a Participant be considered Disabled until and
unless he or she supplies all information and takes all acts (e.g., submits to
medical examinations) reasonably requested by the Administrator to establish the
fact of his or her Disability.
          (2) Credit for Benefit Service. A Disabled Participant shall receive
credit for Benefit Service during the Disability period. This service credit
shall be determined, without duplication of other service credit provided under
the Plan for the same period, based upon the complete whole years (with
fractional years being rounded to the nearest whole year) which elapse during
the Disability period. The Disability period shall begin on the date of
Disability as determined by the Administrator, taking into account any
applicable waiting period (e.g., end of short-term disability period) prescribed
by the Administrator for this purpose, and shall end on the earliest of (i) the
date the Participant is no longer Disabled or is considered not to be Disabled,
(ii) the date the Disabled Participant attains age sixty-five (65), and
(iii) the date of the Participant’s death.
          (3) Final Average Compensation. A Participant’s Final Average
Compensation, determined as of the beginning of the Disability period, shall not
change during the Disability period. If a Disabled Participant recovers from the
Disability before attaining age sixty-five (65) and returns to employment as an
Eligible Employee, Final Average Compensation shall be determined as otherwise
provided under the Plan and by assuming the Participant’s Compensation during
the Disability period was equal to the Participant’s Final Average Compensation
as of the beginning of the Disability period.
          (4) Payment of Disability Benefit. A Disabled Participant shall be
entitled to a Retirement Benefit commencing as of the first day of the calendar
month next following the Participant’s attainment of age sixty-five (65), even
if such individual recovers from such Disability prior to such date.

8



--------------------------------------------------------------------------------



 



          (5) Death During the Disability Period. If a Disabled Participant dies
during the Disability period or the Disability Period ends by reason of
attainment of age sixty-five (65) and the Disabled Participant dies before
benefits commence, a death benefit shall be paid after such Disabled
Participant’s death to the extent provided in Section 4.
          (6) Proof of Disability. The Administrator shall determine whether and
when a Participant is Disabled and may adopt such rules and procedures as it
deems appropriate for this purpose. Once a Participant is determined to be
Disabled, the Administrator may require the Participant to verify that he or she
remains Disabled, and such verification may include requiring the Participant to
submit to one or more medical examinations. If a Participant fails to supply
information or take action as requested by the Administrator in order to
determine whether the Participant is or remains Disabled, the Participant shall
not be considered Disabled or shall be considered to have recovered from the
Disability, as the case may be, except that in no event shall benefits commence
prior to the Participant’s age sixty-five (65).
     (f) Compensation.
          (1) General. Compensation, and thereby Final Average Compensation,
shall be determined solely with respect to such remuneration earned from and
after a Participant’s Benefit Service Date and during the period of employment
as an Eligible Employee. In the event a Participant is employed with a Group
member before becoming an Eligible Employee or, subject to the provisions of
Section 3(d)(6), after ceasing to be an Eligible Employee, the Administrator
shall determine the Compensation allocable to periods of such employment in each
capacity in such manner as it deems reasonable in its sole discretion under the
circumstances (e.g., allocation of MIP bonuses for the year in which an
individual is promoted to an Eligible Employee).
          (2) Determination. The amount of Compensation, and thereby Final
Average Compensation, shall be as determined from the books and records of the
employing Group member and shall be determined on the basis of when the
Compensation is paid to the Participant; provided, however, items of
Compensation or portions thereof may be determined on the basis of when the item
is earned (in which case the item or portion shall not be again counted as an
item or portion of Compensation when paid) by the Participant if and to the
extent the Administrator determines such treatment is appropriate under the
circumstances (e.g., including MIP bonuses earned during the final year of
employment as Compensation before such bonus is actually paid; including an
amount deferred at the election of the Participant as Compensation when it
otherwise would have been paid but for such election).
     Section 4. Payments in the Event of Death Before the Benefit Commencement
Date.
     (a) General. This Section describes the pre-retirement death benefit
payable under the Plan to a Beneficiary under circumstances where an individual,
who was a Participant immediately before his or her death, dies before the
Benefit Commencement Date. Except as provided in Appendix A, this death benefit
shall be in lieu of any other benefits under the Plan with respect to such a
Participant.

9



--------------------------------------------------------------------------------



 



     (b) Vested Participant. No death benefit shall be payable pursuant to this
Section 4 unless the deceased former Participant had a non-forfeitable interest
in his or her Retirement Benefit (determined without regard to the forfeiture
provision of Section 6(b) unless such section has been actually enforced as to
such individual) as of the date of death or as a consequence of such death
(e.g., death while in service with a Group member); provided, however, such a
Participant who otherwise had such a non-forfeitable interest shall not be
considered to have had such an interest if he or she is subsequently determined
to have forfeited such benefit as provided for in Section 6(b), even if such
action or determination is made after such Participant’s death.
     (c) Amount and Timing of Benefit Payment.
          (1) General. Except as otherwise provided herein, the benefit payable
to the Beneficiary shall be determined by multiplying the Participant’s Pension
Amount, determined as of the end of the month which includes the date of death
and as if the Participant had not died, by the appropriate factor from Table 1
to reflect the period, if any, beginning on the first day of the calendar month
next following the calendar month in which the Participant died and ending on
the later of the first day of the third calendar month next following the
calendar month of such Participant’s death and the first day of the calendar
month immediately following the calendar month in which such Participant, had he
or she survived, would have attained age fifty-five (55).
          (2) Lump Sum. The death benefit provided under this Section 4 shall be
paid to the Beneficiary in a lump sum within ninety (90) days following the date
of the Participant’s death.
     (d) Beneficiary. The identity of the Beneficiary and the rules with respect
to the payment of benefits to such Beneficiary shall be as provided in
Section 5.
     Section 5. Payment of Retirement Benefits.
     (a) General. The Participant shall be responsible for providing such
information as the Administrator deems appropriate or useful for processing the
payment of the Retirement Benefit. Unless and only to the extent there is a good
faith dispute over the right to the Retirement Benefit or the amount due (and
reasonable corresponding efforts to resolve same), the Retirement Benefit shall
be paid commencing as of the Benefit Commencement Date based on the information
reasonably available to the Administrator. If there is a delay in the actual
commencement of the Retirement Benefit past the Benefit Commencement Date, the
Benefit Commencement Date shall not change and the Participant shall be entitled
to receive those benefits which would have been paid on or after such date, but
for the delay, but without interest thereon.
     (b) Lump Sum. Notwithstanding anything herein to the contrary, the
Retirement Benefit shall be paid to the Participant in a lump sum on the Benefit
Commencement Date if the Pension Amount payable hereunder, plus the Pension
Amount payable to the Participant under the Pentair, Inc. Restoration Plan (if
any), is $150,000 or less as of the Benefit Commencement Date.

10



--------------------------------------------------------------------------------



 



     (c) Re-Employment after Commencement of Benefits.
          (1) General. If a Participant has commenced receiving a Retirement
Benefit and subsequent to such commencement again becomes an employee of a Group
member, then payment of such benefit shall not cease during the period of
re-employment by reason of such re-employment.
          (2) Additional Benefit. In the event the Participant so returns to
employment as an Eligible Employee, the Retirement Benefit and Section 4 death
benefit payable, if any, for the period of such re-employment shall be
determined and paid as if the Participant had no prior service with a Group
member except all of such a Participant’s Years of Service, whether earned
before or after such re-employment, shall be aggregated for purposes of applying
Section 3(b)(1).
     (d) Death Before End of 180 Month Period.
          (1) Death After the Benefit Commencement Date. If a Participant to
whom the Retirement Benefit is being paid dies after the Benefit Commencement
Date and before the end of the one hundred eighty (180) month period over which
such benefit is payable, the monthly benefit for the balance of such period
shall continue to be paid to such Participant’s Beneficiary.
          (2) Others. The benefit payable after the death of any former
Participant not described in paragraph (1) immediately preceding shall be
determined under Section 4.
     (e) Beneficiary.
          (1) General. Except as otherwise limited by paragraph (2) immediately
following, a Participant may at any time and without the consent of any other
person designate a Beneficiary, or change any such prior designation, entitled
to receive any Plan benefits payable after the Participant’s death. No such
purported designation shall be effective unless it is made in such form and
manner as prescribed by the Administrator. No person shall be recognized as a
Beneficiary unless and until such person provides such information or
certifications as required under the circumstances by the Administrator. If
there is a delay in the payment of the death benefit to the Beneficiary past the
date otherwise provided under the Plan (e.g., there is a delay in determining
the person entitled to receive such benefits), the Beneficiary shall be entitled
to receive the benefit which would have been paid to such Beneficiary on or
after such date, but for the delay, but without interest thereon.
          (2) Married Participants. The sole primary Beneficiary of (i) a
Participant or former Participant who has a Spouse as of such Participant’s
Benefit Commencement Date or (ii) a former Participant with respect to whom a
benefit is payable under Section 4, and who is survived by a Spouse, shall be
such Spouse. In the event such Spouse (x) waives the right to be the sole
primary beneficiary of the Participant in such form and manner as prescribed by
the Administrator, (y) does not survive such Participant under the circumstances
described in clause (i) immediately preceding or (z) does not survive the one
hundred eighty (180) month term certain period over which such benefits are
payable, such Participant’s Beneficiary with respect

11



--------------------------------------------------------------------------------



 



to any benefits payable after such Participant’s death shall be determined as
otherwise provided in this Section 5(e) without regard to this paragraph (2).
          (3) Default Takers. If a Participant or former Participant fails to
make a valid beneficiary designation, makes such a designation but is not
survived by any of the persons named as a primary or contingent beneficiary,
makes such a designation but the beneficiary named does not survive the period
over which the benefits are paid and no other designated beneficiary is then
entitled to the share of such deceased beneficiary, or makes such a designation
but such designation does not effectively dispose of all benefits payable after
such Participant’s death, then, and to the extent such benefits are payable
after such Participant’s death, all such benefits shall be paid to the executor
or personal representative of such Participant’s estate or, if there is no such
person, then in accordance with the laws of intestate succession of the
jurisdiction in which such Participant was domiciled as of the date of death.
     (f) Non-Alienation. Except as otherwise provided under the Plan or as
required under applicable law, unless otherwise determined by the Administrator,
no right or benefit under this Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance, or
charge, and any attempt to anticipate, alienate, sell, transfer, assign, pledge,
encumber, or charge the same shall be void, and no such right or benefit shall
be in any manner liable for or subject to the debts, contracts, liabilities,
engagements, or torts of any person entitled to such right or benefit, and no
such right or benefit shall be subject to garnishment, attachment, execution, or
levy of any kind.
     (g) Miscellaneous.
          (1) Payment on Behalf of Incompetent Participants or Beneficiaries. If
the Administrator shall determine a Participant or Beneficiary entitled to a
distribution hereunder is incapable of caring for his or her own affairs because
of illness or otherwise, it may direct that any Plan benefit payments be made in
such shares as it shall determine, to the attorney-in-fact, Spouse, child,
parent or other blood relative of such Participant or Beneficiary, or any of
them, or to such other person or persons as the Administrator may determine,
until such date as it shall determine such incapacity no longer exists;
provided, however, the exercise of this discretion shall not cause an
acceleration or delay in the time of payment of Plan benefits except to the
extent, and only for the duration of, the time reasonably necessary to resolve
such matters or otherwise protect the interests of the Plan and the Company. The
Administrator shall be under no obligation to see to the proper application of
the payments so made to such person or persons and any such payment shall be a
complete discharge of any liability under the Plan to such Participant or
Beneficiary, to the extent of such distribution.
          (2) Mailing and Lapse of Payments. All payments under the Plan shall
be delivered in person or mailed to the last address supplied to the
Administrator by the Participant or Beneficiary, as the case may be. If after
reasonable inquiry the Administrator cannot locate the person entitled to the
Plan benefits, then payment of such benefits shall be suspended. If such person
is thereafter located, however, then such suspension shall immediately cease and
the person shall be entitled to receive all benefits he or she would otherwise
have been entitled to receive under the Plan but for such suspension, but
without interest thereon.

12



--------------------------------------------------------------------------------



 



          (3) Overpayment. If the benefits paid to any person exceed the
benefits to which the person was actually entitled, then to the extent of such
excess, and as and when payable, future benefits shall be reduced in such manner
as the Administrator deems appropriate or, if such reduction is not possible,
the Administrator may undertake such actions as it deems reasonable to recover
the excess.
          (4) Address and TIN. Each Participant or Beneficiary shall be
responsible for furnishing the Administrator with his or her correct current
address and taxpayer identification number.
          (5) Requirement of Releases. If in the opinion of the Administrator,
any present or former Spouse or dependent of a Participant or other person shall
by reason of the law of any jurisdiction appear to have any bona fide interest
in Plan benefits that may become payable to a Participant or with respect to a
deceased Participant, or otherwise has asserted such a claim, the Administrator
may direct such benefits be withheld pending receipt of such written releases as
it deems necessary to prevent or avoid any conflict or multiplicity of claims
with respect to the payment of such benefits, but only to the extent and for the
duration reasonably necessary to resolve such matters or otherwise protect the
interests of the Plan and the Company.
     Section 6. Confidentiality, Covenants Not to Compete, and Non-Solicitation.
     (a) General. Each Eligible Employee acknowledges that as a key executive of
the Company or other Group member he or she has become familiar and will
continue to be familiar with the trade secrets, know-how, executive personnel,
strategies, other confidential information and data of the Group and its
members. Each Eligible Employee further acknowledges that the financial security
of the Group and the Company’s shareholders depends in large part on the efforts
of executives like the Eligible Employee, and that a basic premise for the Plan
is to compensate such individuals for their efforts in causing the Group to grow
and prosper, thereby helping to insure the Group’s financial future for years
well beyond the individual’s period of service. Therefore, in consideration of
the extension of the Plan to an Eligible Employee, he or she agrees that
(i) after Separation from Service or other cessation of employment with all
Group members he or she shall not (directly or indirectly), without the
Company’s prior written consent, use or disclose to any other person any
confidential information or data concerning the Company or other Group members
or former Group members, and (ii) for a period of three (3) years from such
separation or cessation he or she shall not (directly or indirectly) and without
the Company’s prior written consent:

  (1)   own, manage, control, participate in, consult with or render services of
any kind for any concern which engages in a business which is competitive with
any business being conducted, or contemplated being conducted, by the Group as
of the date of such separation or cessation;     (2)   become an employee or
agent of any publicly traded corporation or other entity, or any division or
subsidiary of such a corporation or entity, where more than 5% of such
organization’s business is in competition with any business being conducted, or
contemplated being conducted, by the Group as of the date of

13



--------------------------------------------------------------------------------



 



      Separation from Service or other cessation of employment, unless the
annual sales of such organization do not exceed $40 million;     (3)  
participate in any plan or attempt to acquire the business or assets of the
Group or control of the voting stock of any member thereof, or in any manner
interfere with the control of the Company, whether by friendly or unfriendly
means; or     (4)   induce or attempt to induce any individual to leave the
employ of the Company or other Group member or hire any such individual who
approaches him or her for employment.

If at the time of enforcement of the terms of this Section 6, a court shall hold
that the duration, scope or area of restriction stated herein are unreasonable
under the circumstances then existing, the Eligible Employee agrees that the
maximum duration, scope or area reasonable under such circumstances shall be
substituted for the stated duration, scope, or area.
     (b) Forfeiture and Other Remedies. Upon any breach of the covenants
described in this Section, all benefits then due under the Plan (and all
benefits which otherwise would be due under the Plan in the future) to the
Eligible Employee or his or her beneficiaries shall be forfeited. The covenants
described in this Section run in favor of and shall be enforceable by the
Company or its assigns. The Company shall be entitled to all legal and equitable
remedies to prevent, cure and compensate for a breach of the covenants described
herein, without posting of bond, and all such remedies shall be in addition to
such forfeiture. By accepting coverage under the Plan, each Eligible Employee
acknowledges and agrees that his or her breach of the covenants described in
this Section 6 will result in irreparable harm to the Company. Therefore, to
remedy or prevent such a breach the Company shall be entitled to enjoin the
Eligible Employee from taking or failing to take such actions as will or which
may be reasonably considered to cause such a breach, including an injunction to
prevent the Eligible Employee from breaching the terms of this Section 6.
     Section 7. Funding and Payment of Benefits.
     (a) General. The Plan is an unfunded deferred compensation arrangement. No
Group member shall establish or is required to establish any trust to fund
benefits provided under the Plan, and no such member shall establish or is
required to establish any type of earmarking or segregation of its assets to
provide for such benefits. In the event of default of a Group member’s
obligations hereunder, each Participant and his or her beneficiaries shall have
no greater entitlements or security than does a general creditor of the Group
member.
     (b) Employer Company. Except as otherwise expressly provided herein, the
Employer Company shall pay or provide for the payment of benefits hereunder. If
the Employer Company does not timely pay such benefits, then, except as
described in subsection (c), the sole recourse of the claimant Participant or
Beneficiary is against such Employer Company and no other member of the Group
shall be responsible to pay or provide for the payment of such benefits or
liable for the nonpayment thereof.

14



--------------------------------------------------------------------------------



 



     (c) Company Assumption of Liability. Under the following circumstances, the
Company shall assume and be responsible for the payment of benefits hereunder
even though it is not the Employer Company:

  (i)   the Employer Company is not participating in the Plan as of the date
benefits hereunder are scheduled to commence to a Participant or his or her
beneficiaries;     (ii)   the Employer Company does not timely pay or provide
for the payment of benefits hereunder and such failure is not corrected within
thirty (30) days; or     (iii)   the Participant has a Separation from Service
due to a sale of the stock (or rights analogous to stock) or assets of a Group
member, and the Participant has earned a non-forfeitable Retirement Benefit
(determined without regard to the forfeiture provision of Section 6(b) unless
such section has been actually enforced as to such individual) on or before the
date of such termination.

The Company’s obligation under paragraph (i) shall cease when the Employer
Company agrees to participate in the Plan. The Company’s obligation under
paragraph (ii) shall cease when the Employer Company is current on its payment
of benefits. The Company’s obligation under paragraph (iii) shall not come into
effect (or if previously effective, shall cease) as of the date the person who
purchased such stock or assets, or a person who controls such person, agrees in
writing to assume the liability for the benefits the Participant has then earned
hereunder; provided, however, that upon a Change in Control the Company, any
person in control of the Company, and the Employer Company if not the Company,
shall be jointly and severally responsible for payment of benefits hereunder
regardless of the other provisions of this Section 7 and the assumption of such
liability by another person shall not discharge the Company, any person in
control of the Company, and such Employer Company from liability hereunder.
     (d) Participation by Other Group Members. A member of the Group may join in
this Plan by adopting a written resolution of its board of directors, and
delivering such resolution to the Administrator. Any Group member, other than
the Company, may end its participation under the Plan by a written resolution of
its board of directors delivered to the Committee, provided, however, that no
such resolution ending participation shall be effective until thirty (30) days
after it is received by the Administrator. By agreeing to join in the Plan, each
Group member agrees to pay or provide for the payment of benefits hereunder to
those Participants and their beneficiaries with respect to whom such member is
the Employer Company. No such member, other than the Company, shall have any
power or authority to terminate, amend, administer, modify, or interpret the
Plan, all such powers being reserved to the Administrator and the Committee.
     Section 8. Default. Should the Employer Company (and the Company to the
extent provided for in Section 7(c)) fail to pay when due any benefit under the
Plan to or with respect to a Participant or Beneficiary and such failure to pay
continues for a period of sixty (60) days from receipt of a written notice of
nonpayment from the affected Participant or Beneficiary, the Employer Company
(and the Company to the extent provided in Section 7(c)) shall be in default
hereunder and shall pay to the Participant or Beneficiary the benefits past due
and, by the end of the year next following the year incurred, the reasonable
costs of collection of any such amount,

15



--------------------------------------------------------------------------------



 



including reasonable attorney’s fees and costs, so long as such costs are
submitted by or on behalf of the Participant or Beneficiary to reasonably allow
that timely reimbursement; provided, however, if the Administrator in good faith
disputes the amount of such benefit due or whether a person is entitled to such
a benefit, then to the extent and duration of such a dispute the Employer
Company (and the Company to the extent provided for in Section 7(c)) shall not
be considered in default hereunder; provided further, however, upon a Change in
Control a Participant for whom and while a Covered Termination may occur, shall
be entitled to payment or reimbursement of such costs of collection as provided
under Section 13(l).
     Section 9. Administration of the Plan.
     (a) General. The Company, through its designated officers and agents, shall
be the Administrator and thereby handle the day-to-day administration of the
Plan and such other administrative duties as are allocated to the Administrator
under the Plan. All such administrative duties and powers shall be performed by
and rest in the Company’s Senior Vice President of Human Resources (or persons
designated by such Senior Vice President). Except as otherwise provided under
the Plan, the Administrator shall:

  (1)   determine the rights and benefits of individuals and other persons under
the Plan;     (2)   interpret, construe, and apply the provisions of the Plan;  
  (3)   process and direct the payment of Plan benefits;     (4)   adopt such
forms as it deems appropriate or desirable to administer the Plan and pay
benefits thereunder; and     (5)   adopt such rules and procedures as it deems
appropriate or desirable to administer the Plan.

     (b) Committee. The Committee shall exercise such powers as are allocated to
it under the Plan and shall be empowered to direct other persons as to Plan
administration, and its directions shall be followed to the extent consistent
with the powers delegated to the Committee and not otherwise contrary to the
provisions of the Plan.
     (c) Discretion. In exercising their powers and duties under this Section,
and their other powers and duties granted under the Plan, the Committee and the
Administrator and each member or delegate thereof is granted such discretion as
is appropriate or necessary to carry out such duties and powers. This discretion
necessarily follows from the fact that the Plan does not, and is not intended
to, prescribe all rules necessary to administer the Plan or anticipate all
circumstances or events which may arise in the course of such administration.
     (d) Indemnity. No member of the Committee or person acting on behalf of the
Administrator shall be subject to any liability with respect to the performance
of his or her duties under the Plan or a related document unless he or she acts
fraudulently or in bad faith. The Company shall indemnify and hold harmless the
members of the Committee and the Company’s officers and employees, and the
officers and employees of another Group member, from any liability with respect
to the performance of their duties under the Plan, unless such duties were

16



--------------------------------------------------------------------------------



 



performed fraudulently or in bad faith. Such indemnification shall cover any and
all reasonable attorneys’ fees and expenses, judgments, fines and amounts paid
in settlement, but only to the extent such amounts are actually and reasonably
incurred, not otherwise paid or reimbursable under an applicable employer paid
insurance policy, and not duplicative of other payments made or reimbursements
due by the Company or its affiliates under other indemnity agreements.
     (e) Code Section 409A. The Plan shall be administered, and the
Administrator and the Committee shall exercise their discretionary authority
under the Plan, in a manner consistent with Code section 409A and Treasury
Regulations and other applicable guidance thereunder. Any permissible discretion
to accelerate or defer a Plan payment under such Regulations, the power which to
exercise is not otherwise described expressly in the Plan, shall be exercised by
the Committee. Any other discretion with respect to, or which directly or
indirectly impact, the application of Code section 409A, the exercise of which
is not expressly lodged in the Committee, shall be exercised by the
Administrator. In the event the matter over which such discretion may be
exercised relates to a Committee member or a delegate of the Administrator, or
such member or delegate is otherwise unable to freely exercise such discretion,
such member or delegate shall not take part in the deliberations and decisions
regarding that matter.
     (f) Use of Professional Services. The Administrator and the Committee may
obtain the services of such attorneys, accountants, record keepers or other
persons as it deems appropriate, any of whom may be the same persons who are
providing services to the Company or other Group member. In any case in which
the Administrator and the Committee utilizes such services, it shall retain
exclusive discretionary authority and control over the administration and
operation of the Plan.
     (g) Communications. Requests, claims, appeals, and other communications
related to the Plan shall be in writing and shall be made by transmitting the
same via the U.S. Mail to the Company’s Senior Vice President of Human
Resources, at the Company’s corporate headquarters address.
     Section 10. Effect of KEESA. If a Participant incurs a Covered Termination,
then as or with respect to that Participant:

  (i)   notwithstanding the provisions of Section 6, the scope or duration (or
both) of such Participant’s covenants under Section 6 shall be no greater or
longer than similar covenants provided for in such Participant’s KEESA and, to
the extent there are no such similar covenants in such Participant’s KEESA, then
Section 6 shall be void and of no force and effect; and     (ii)   in the case
of any conflict between the terms and provisions of this Plan and the terms and
provisions of such Participant’s KEESA, the terms of such Participant’s KEESA
shall control to the extent more beneficial to such Participant, and the
obligations of the Company under such KEESA shall be in addition to any of its
obligations under the Plan.

17



--------------------------------------------------------------------------------



 



     Section 11. Amendment or Termination.
     (a) General. This Plan may be terminated or amended, in whole or in part,
at any time by written resolution of the Board. Any such action may apply to the
Plan as a whole, or any individual Participant or group of Participants. Except
as provided in Section 11(b) and (c), any such action may reduce or eliminate
(retroactively or prospectively, or both) any benefits under the Plan that
otherwise would be payable but for such action.
     (b) Limitation on Power to Amend or Terminate. (1) Vested Participants. As
to any Participant who has earned a non-forfeitable Retirement Benefit
(determined without regard to Section 6) before the date the Plan is amended or
terminated (or, if later, before the date such action is effective), no such
amendment or termination shall (without the specific written consent of the
Participant):

  (i)   reduce the Retirement Benefit earned by the Participant;     (ii)  
reduce the amount of Retirement Benefit then being paid to a Participant; or    
(iii)   terminate, amend, or otherwise change the liability of the Company,
Employer Company, or other person to pay or provide for the payment of
Retirement Benefits protected under clauses (i) and (ii) immediately preceding.

          (2) Beneficiaries. As to any former Participant who has died before
the date the Plan is amended or terminated (or, if later, before the date such
action is effective), no such amendment or termination shall (without the
specific written consent of such Participant’s Beneficiary):

  (i)   reduce the amount of Plan benefits to which such Beneficiary is entitled
or change the form in which benefits are payable; or     (ii)   terminate,
amend, or otherwise change the liability of the Company, Employer Company, or
other person to pay or provide for the payment of benefits protected under
clause (i) immediately preceding.

     (c) Change in Control. In addition to the limitations described in
Section 11(b), upon a Change in Control and with respect to a Participant for
whom a Covered Termination has or may occur, then without the specific written
consent of the Participant (or Beneficiary in the event of the Participant’s
death), the Plan as in existence immediately prior to the Change in Control may
not be (directly or indirectly) terminated, amended, or otherwise changed in any
substantive respect during the three year period beginning with the date of the
Change in Control, but only with respect to such individual. The prohibition
herein described shall apply to any action which affects or is intended to
affect the terms and provisions of the Plan as then in effect during such three
year period, regardless of when made or effective.
     (d) Continuation of Plan Provisions. To the extent that any Plan benefits,
and rights and obligations allocable thereto, are protected under Section 11(b)
and (c), then as to the persons described in Section 11(b) and (c) the Plan
shall continue in force and effect, as if no such amendment or termination had
occurred, until such benefits are fully paid or fully provided for to such
persons.

18



--------------------------------------------------------------------------------



 



     Section 12. Claims.
     (a) Filing Claims. A Participant or Beneficiary (or a person who in good
faith believes he or she is a Participant or Beneficiary, i.e., a “claimant”)
who believes he or she has been wrongly denied benefits under the Plan may file
a written claim for benefits with the Administrator. Although no particular form
of written claim is required, no such claim shall be considered unless it
provides a reasonably coherent explanation of the claimant’s position.
     (b) Decision on Claim. The Administrator shall in writing approve or deny
the claim within sixty (60) days of receipt, provided that such sixty (60) day
period may be extended for reasonable cause by notifying the claimant. If the
claim is denied, in whole or in part, the Administrator shall provide notice in
writing to the claimant, setting forth the following:

  (1)   the specific reason or reasons for the denial;     (2)   a specific
reference to the pertinent Plan provisions on which the denial is based;     (3)
  a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material is
necessary; and     (4)   the steps to be taken if the claimant wishes to appeal
the decision to the Committee.

     (c) Appeal of Denied Claim. (1) Filing Appeals. A claimant whose claim has
been denied in whole or in part may appeal such denial to the Committee by
filing a written appeal with the Administrator within sixty (60) days of the
date of the denial. A decision of the Administrator which is not appealed within
the time herein provided shall be final and conclusive as to any matter which
was presented to the Administrator.
          (2) Rights on Appeal. A claimant (or a claimant’s duly authorized
representative) who appeals the Administrator’s decision shall, for the purpose
of preparing such appeal, have the right to review any pertinent Plan documents,
and submit issues and comments in writing to the Committee.
     (d) Decision by Appeals Committee. The Committee shall make a final and
full review of any properly appealed decision of the Administrator within sixty
(60) days after receipt of the appeal, provided that such period may be extended
for reasonable cause by notifying the claimant. The Committee’s decision shall
be in writing and shall include specific reasons for its decisions and specific
references to the pertinent Plan provisions on which its decision is based.
     Section 13. Miscellaneous.
     (a) Employer’s Rights. The right of a Group member to discipline or
discharge employees or to exercise rights related to the tenure of employment
shall not be adversely affected in any manner by reason of the existence of the
Plan or any action hereunder.

19



--------------------------------------------------------------------------------



 



     (b) Interpretation. Section and subsection headings are for convenient
reference only and shall not be deemed to be part of the substance of this
instrument or in any way to enlarge or limit the contents of any Section or
subsection. Masculine gender shall include the feminine, and vice versa, and
singular shall include the plural, and vice versa, unless the context clearly
requires otherwise.
     (c) Withholding of Taxes. All benefits earned under the Plan or the payment
of such benefits, as the case may be, shall be subject to withholding for
federal, state, local and other taxes as required by law. If and to the extent
any such withholding is required before such benefits are paid to the
Participant or Beneficiary, such withholdings shall be made from amounts
otherwise payable to such person by a Group member (e.g., salary). If no such
other amounts are available to satisfy such withholdings, the Company may reduce
the Participant’s Retirement Benefit by the amount needed to pay the
Participant’s portion of such tax, plus, with respect to a distribution for FICA
taxes, an amount equal to the withholding taxes due under federal, state or
local law resulting from the payment of such FICA tax, and an additional amount
to pay the additional income tax at source on wages attributable to the
pyramiding of the section 3401 wages and taxes, but no greater than the
aggregate of the FICA amount and the income tax withholding related to such FICA
amount.
     (d) Offset for Amounts Due. A Participant’s Retirement Benefit may be
reduced by one or more offsets to repay any amounts then due and owing by the
Participant to a Group member, unless another means of repayment is agreed to by
the Administrator. Except for the right to immediate offset by reduction of the
vested Pension Amount for an amount up to $5,000, or such higher amount as
allowed in Treasury Regulations under Code section 409A or other applicable
guidance, no such offset shall be made before an amount is scheduled to be paid
to the Participant or Beneficiary and the amount then offset shall not exceed
the amount that would be then otherwise paid.
     (e) Computational Errors. In the event mathematical, accounting, actuarial
or other errors are made in administration of the Plan, the Administrator may
make equitable adjustments, which adjustments may be retroactive, to correct
such errors. Such adjustments shall be conclusive and binding on all
Participants and Beneficiaries.
     (f) Requirement of Proof. In discharging their duties and responsibilities
under the Plan, the Administrator and the Committee may require proof of any
matter concerning this Plan, and no person shall acquire any rights or be
entitled to receive any benefits under this Plan until such proof is furnished.
     (g) Tax Consequences. Neither the Company nor any other Group member
represents or guarantees that any particular federal, foreign, state or local
income, payroll, or other tax consequence will result from participation in this
Plan or payment of benefits under the Plan.
     (h) Communications. The Administrator shall prescribe the forms of
communication, including forms for benefit application and the like, with
respect to the Plan as it deems appropriate. Any such communication and assent
or consent thereto may be handled by electronic means.

20



--------------------------------------------------------------------------------



 



     (i) Not Compensation Under Other Benefit Plans. No amounts paid or payable
to a Participant under the Plan shall be deemed to be salary or compensation for
purposes of any other employee benefit plan of the Company or any other Group
member except as and to the extent otherwise specifically provided in such other
plan.
     (j) Choice of Law. To the extent not preempted by ERISA or any other
federal statute, the construction and interpretation of the Plan shall be
governed by the laws of the State of Minnesota, without reference to conflict of
law principles thereof.
     (k) Savings Clause. Should any valid federal or state law or final
determination of any agency or court of competent jurisdiction affect any
provision of this Plan, the Plan provisions not affected by such determination
shall continue in full force and effect.
     (l) Change in Control. A Participant, with a KEESA in effect at the time of
a Change in Control, shall be entitled to adjudicate any dispute regarding his
or her benefits or rights and entitlements under the Plan, after compliance to
the extent necessary with the claim procedures under Section 12, in the forums
and venues as provided in Section 22 of the KEESA, and shall be entitled to
payment or reimbursement of costs and expenses related to such adjudication as
provided in Section 15 of the KEESA.
     Section 14. Transition Rules.
     (a) General. Except as described in this Section, this Plan document shall
govern when and how Plan benefits are payable with respect to individuals who
are Participants on or after January 1, 2009. For the period that began on
January 1, 2005 and ended December 31, 2008, the Plan as in effect on
December 31, 2004 governed the rights and obligations of the Company and
Participants, except as modified by the Administrator in its discretion so that
the Plan and its operations were in good faith compliance with Code section
409A.
     (b) 2004 Vested Participants Benefits. The Plan document in effect as of
December 31, 2004 (the “2004 Plan”) shall govern when and how then vested Plan
benefits are payable, including the elections available or discretion granted to
choose or affect the form or commencement date of such benefits. In determining
such vested Plan benefits, the Pension Amount as of such date shall be
determined as if the Participant had a Separation from Service on the earlier of
(i) December 31, 2004 and (ii) the actual date of such event. The Pension Amount
as so determined shall be increased by the adjustment factor for the period from
the first of the month next following the earlier of such dates to the Monthly
Installment commencement date, and shall be converted into the Monthly
Installment forms available for payment, all as provided for in the 2004 Plan.
     (c) Excess. The excess, if any, of the total Plan benefit payable to or
with respect to a Participant expressed as the Monthly Installment over the Plan
benefit so payable expressed as the Monthly Installment and described in
subsection (b) immediately preceding shall be subject to this Plan document.
 

21



--------------------------------------------------------------------------------



 



     The undersigned, by the authority of the Board of Directors of Pentair,
Inc., does hereby approve the form and content of this amended and restated Plan
document.

             
Dated:
           
 
 
 
     
 

22



--------------------------------------------------------------------------------



 



APPENDIX A
     Article 1. General. The supplemental retirement benefit, and benefits
related thereto, described in this Appendix A are in addition to the benefits
payable under the Plan apart from this Appendix A. Except as provided in this
Appendix A or as necessary and appropriate to implement its provisions, all Plan
provisions apart from this Appendix A shall apply to the benefits described
herein (e.g., determination of a Beneficiary and the amount or portion payable
to such Beneficiary; the covenants described in Section 6).
     Article 2. Participants and Appendix A Benefits. (a) General. The
Participant who may be entitled to the supplemental retirement benefit described
in this Appendix A and the amount of such benefit is described below.

      Name of Participant   Supplemental Retirement Benefit
Delton D. Nickel
  $256.00 per month for each Year of Service

     (b) Year of Service. (1) General. For purposes of applying the benefit
formula described immediately above, a Year of Service means a calendar year
ending December 31, beginning with the calendar year ending December 31, 1999
and each anniversary thereof, for which the individual completes 1,000 Hours of
Service as an Eligible Employee. For this purpose, an individual who becomes
Disabled shall be considered to have completed 1,000 Hours of Service as of each
such December 31 during the Disability period, and an individual who has a
Separation from Service as an Eligible Employee due to death shall be considered
to have completed 1,000 Hours of Service for the calendar year of death.
     (2) Service Upon a Covered Termination. If a Participant, described in
Article 2(a) immediately preceding, incurs a Covered Termination, the
supplemental retirement benefit described in this Appendix A as to such
Participant shall be no less than the amount determined as if the Participant
completed a Year of Service for each calendar year after 1999 and ending with,
but including, the calendar year in which he attains or would attain age
sixty-two (62).
     (c) Supplemental Retirement Benefit Described. The supplemental retirement
benefit described in this Appendix A is a monthly benefit, commencing as of the
Benefit Commencement Date and payable as the Monthly Installment. Assuming the
Participant is otherwise entitled to receive such benefit, the commencement date
of such supplemental retirement benefit shall be the same date as the
Participant’s Retirement Benefit apart from this Appendix A. To account for the
fact this Appendix A supplemental benefit is already expressed as a one hundred
eighty (180) month term certain Monthly Installment whereas the Retirement
Benefit apart from this Appendix A is derived under a formula which starts with
the Pension Amount, the amount of such supplemental monthly retirement benefit
shall be adjusted if the Participant survives to the Benefit Commencement Date
by the appropriate factor set forth in Table 1 to reflect the period beginning
on the first day of the calendar month in which the Separation from Service
occurs and ending on the Benefit Commencement Date.

23



--------------------------------------------------------------------------------



 



     (d) Death Before Benefit Commencement Date. If the Participant described in
this Appendix A dies before his Benefit Commencement Date, a death benefit shall
be paid to such Participant’s Beneficiary in addition to the death benefit
payable under Section 4 with respect to such Participant. The commencement date
and form of such death benefit shall be the same as the death benefit payable
under Section 4, and the amount of the death benefit provided by this Appendix A
shall be the supplemental retirement benefit earned hereunder as of such
Participant’s death, adjusted in a manner consistent with Section 4 to account
for the fact such supplemental retirement benefit is already expressed as an
Monthly Installment.

24



--------------------------------------------------------------------------------



 



SCHEDULE 1

                      SERP             Participation   Benefit Name   Current
Position   Date   Service Date
Ainsworth, Louis
  SVP, Gen Counsel & Corp Secretary   1/1/1999   7/1/1997
 
           
Borin, Mark
  Corporate Controller and Chief Accounting Officer   3/31/2008   3/31/2008
 
           
Dempsey, Jack
  President, Filtration Global Business Unit   4/4/2005   4/4/2005
 
           
Dessing, Peter
  President, Technical Products Europe   5/1/2004   5/1/2004
 
           
Hogan, Randall
  Chairman, Chief Executive Officer   1/1/1999   3/16/1998
 
           
Koury, Frederick
  SVP, Human Resources   8/11/2003   8/11/2003
 
           
Meyer, Mike
  VP, Treasury and Tax   5/1/2004   5/1/2004
 
           
Nickel, Del
  President, Technical Products Global Business Unit   1/1/1999   10/1/1996
 
           
Schrock, Michael
  President and Chief Operating Officer   1/1/1999   1/1/1999
 
           
Stauch, John
  EVP and Chief Financial Officer   2/12/2007   2/12/2007
 
           
Waltz, William
  President, Flow Technologies Global Business Unit   5/1/2004   5/1/2004

25



--------------------------------------------------------------------------------



 



SCHEDULE 2

      Items Included   Items Excluded
Base salary or wages, including such salary or wages deferred at the election of
an individual under the Pentair, Inc. Non-Qualified Deferred Compensation Plan

401(k) plan before-tax and after-tax employee contributions

Section 125 plan (flexible benefit plan) pre-tax employee contributions

Pentair, Inc. Employee Stock Purchase and Bonus Plan employer bonus
contributions

Pentair, Inc. Management Incentive Plan bonus, including such bonus deferred at
the election of an individual under the Pentair, Inc. Non-Qualified Deferred
Compensation Plan

Holiday pay

Sick leave pay

Bereavement pay

Jury duty pay

Military pay

Gain-sharing payments

Profit-sharing payments

Short-term disability benefits

Perquisites
  Cash payments made and property or rights in property other than cash granted
under or pursuant to the Pentair Omnibus Stock Incentive Plan

Special awards under the Pentair, Inc. Management Incentive Plan

Severance pay

Moving expense reimbursements

Employee business expense reimbursements

Tuition reimbursement

Adoption assistance payments

Computer hardware and software purchase reimbursements

Special cash awards

Foreign duty pay enhancements

Except as expressly provided in the column immediately to the left, amounts
contributed to (e.g., deferred salary) or received under or pursuant to
non-qualified deferred compensation arrangements including, but not limited to,
the Pentair, Inc. Non-Qualified Deferred Compensation Plan

Except as expressly provided in the column immediately to the left, all
contributions (other than after-tax employee contributions) to and all benefits
received under a tax-qualified plan

26



--------------------------------------------------------------------------------



 



TABLE 1

                                                                               
          Deferral           Deferral           Deferral           Deferral    
      Deferral           Deferral     Percent           Percent          
Percent           Percent           Percent           Percent     (in  
Adjustment   (in   Adjustment   (in   Adjustment   (in   Adjustment   (in  
Adjustment   (in   Adjustment months)   Factor   months)   Factor   months)  
Factor   months)   Factor   months)   Factor   months)   Factor
0
    1.00000       60       1.40255       120       1.96715       180      
2.75903       240       3.86968       300       5.42743  
1
    1.00565       61       1.41048       121       1.97827       181      
2.77463       241       3.89156       301       5.45812  
2
    1.01134       62       1.41846       122       1.98946       182      
2.79032       242       3.91357       302       5.48898  
3
    1.01706       63       1.42648       123       2.00071       183      
2.80610       243       3.93570       303       5.52002  
4
    1.02281       64       1.43454       124       2.01202       184      
2.82196       244       3.95795       304       5.55123  
5
    1.02859       65       1.44265       125       2.02340       185      
2.83792       245       3.98033       305       5.58262  
6
    1.03441       66       1.45081       126       2.03484       186      
2.85396       246       4.00283       306       5.61418  
7
    1.04026       67       1.45901       127       2.04634       187      
2.87010       247       4.02547       307       5.64592  
8
    1.04614       68       1.46726       128       2.05791       188      
2.88633       248       4.04823       308       5.67785  
9
    1.05205       69       1.47556       129       2.06955       189      
2.90265       249       4.07112       309       5.70995  
10
    1.05800       70       1.48390       130       2.08125       190      
2.91906       250       4.09413       310       5.74223  
11
    1.06398       71       1.49229       131       2.09302       191      
2.93557       251       4.11728       311       5.77470  
12
    1.07000       72       1.50073       132       2.10485       192      
2.95216       252       4.14056       312       5.80735  
13
    1.07605       73       1.50922       133       2.11675       193      
2.96886       253       4.16397       313       5.84019  
14
    1.08213       74       1.51775       134       2.12872       194      
2.98564       254       4.18752       314       5.87321  
15
    1.08825       75       1.52633       135       2.14076       195      
3.00252       255       4.21119       315       5.90642  
16
    1.09441       76       1.53496       136       2.15286       196      
3.01950       256       4.23500       316       5.93981  
17
    1.10059       77       1.54364       137       2.16503       197      
3.03657       257       4.25895       317       5.97340  
18
    1.10682       78       1.55237       138       2.17728       198      
3.05374       258       4.28303       318       6.00717  
19
    1.11307       79       1.56114       139       2.18959       199      
3.07101       259       4.30725       319       6.04114  
20
    1.11937       80       1.56997       140       2.20197       200      
3.08837       260       4.33160       320       6.07530  
21
    1.12570       81       1.57885       141       2.21442       201      
3.10583       261       4.35609       321       6.10965  
22
    1.13206       82       1.58778       142       2.22694       202      
3.12340       262       4.38072       322       6.14419  
23
    1.13846       83       1.59675       143       2.23953       203      
3.14106       263       4.40549       323       6.17893  
24
    1.14490       84       1.60578       144       2.25219       204      
3.15882       264       4.43040       324       6.21387  
25
    1.15137       85       1.61486       145       2.26493       205      
3.17668       265       4.45545       325       6.24900  
26
    1.15788       86       1.62399       146       2.27773       206      
3.19464       266       4.48064       326       6.28433  
27
    1.16443       87       1.63317       147       2.29061       207      
3.21270       267       4.50598       327       6.31987  
28
    1.17101       88       1.64241       148       2.30356       208      
3.23087       268       4.53146       328       6.35560  
29
    1.17764       89       1.65169       149       2.31659       209      
3.24913       269       4.55708       329       6.39154  
30
    1.18429       90       1.66103       150       2.32969       210      
3.26750       270       4.58284       330       6.42767  
31
    1.19099       91       1.67042       151       2.34286       211      
3.28598       271       4.60876       331       6.46402  
32
    1.19772       92       1.67987       152       2.35610       212      
3.30456       272       4.63481       332       6.50057  
33
    1.20450       93       1.68937       153       2.36943       213      
3.32324       273       4.66102       333       6.53732  
34
    1.21131       94       1.69892       154       2.38282       214      
3.34203       274       4.68737       334       6.57428  
35
    1.21816       95       1.70853       155       2.39630       215      
3.36093       275       4.71388       335       6.61146  
36
    1.22504       96       1.71819       156       2.40985       216      
3.37993       276       4.74053       336       6.64884  
37
    1.23197       97       1.72790       157       2.42347       217      
3.39904       277       4.76733       337       6.68643  
38
    1.23894       98       1.73767       158       2.43717       218      
3.41826       278       4.79429       338       6.72424  
39
    1.24594       99       1.74750       159       2.45095       219      
3.43759       279       4.82140       339       6.76226  
40
    1.25299       100       1.75738       160       2.46481       220      
3.45703       280       4.84866       340       6.80049  
41
    1.26007       101       1.76731       161       2.47875       221      
3.47657       281       4.87607       341       6.83894  
42
    1.26719       102       1.77731       162       2.49276       222      
3.49623       282       4.90364       342       6.87761  
43
    1.27436       103       1.78735       163       2.50686       223      
3.51600       283       4.93137       343       6.91650  
44
    1.28156       104       1.79746       164       2.52103       224      
3.53588       284       4.95925       344       6.95561  
45
    1.28881       105       1.80762       165       2.53529       225      
3.55587       285       4.98729       345       6.99493  
46
    1.29610       106       1.81784       166       2.54962       226      
3.57598       286       5.01549       346       7.03448  
47
    1.30343       107       1.82812       167       2.56404       227      
3.59619       287       5.04385       347       7.07426  
48
    1.31080       108       1.83846       168       2.57853       228      
3.61653       288       5.07237       348       7.11426  
49
    1.31821       109       1.84885       169       2.59311       229      
3.63698       289       5.10105       349       7.15448  
50
    1.32566       110       1.85931       170       2.60778       230      
3.65754       290       5.12989       350       7.19493  
51
    1.33316       111       1.86982       171       2.62252       231      
3.67822       291       5.15889       351       7.23562  
52
    1.34069       112       1.88039       172       2.63735       232      
3.69902       292       5.18806       352       7.27653  
53
    1.34827       113       1.89102       173       2.65226       233      
3.71993       293       5.21740       353       7.31767  
54
    1.35590       114       1.90172       174       2.66726       234      
3.74097       294       5.24690       354       7.35904  
55
    1.36356       115       1.91247       175       2.68234       235      
3.76212       295       5.27656       355       7.40065  
56
    1.37127       116       1.92328       176       2.69750       236      
3.78339       296       5.30640       356       7.44250  
57
    1.37903       117       1.93416       177       2.71276       237      
3.80478       297       5.33640       357       7.48458  
58
    1.38682       118       1.94509       178       2.72809       238      
3.82629       298       5.36657       358       7.52690  
59
    1.39467       119       1.95609       179       2.74352       239      
3.84793       299       5.39692       359       7.56946  

27